Citation Nr: 1401199	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-48 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to automobile and adaptive equipment or for adaptive equipment only. 

2.  Whether new and material evidence has been received to reopen a claim for an effective date for service connection for asthma prior to July 9, 1991.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran had active service from July 1963 to May 1964.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that held that new and material evidence had not been received to reopen a claim for effective date for service connection for asthma prior to July 9, 1991.  When this issue was previously before the Board in November 2010, it was remanded to the RO for additional development.  

This matter also comes before the Board on appeal from a February 2012 rating decision that held that new and material evidence had not been received to reopen a claim for entitlement to automobile and adaptive equipment or for adaptive equipment only.

The issue of whether new and material evidence has been received to reopen a claim for an effective date for service connection for asthma prior to July 9, 1991, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In February 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal addressing whether new and material evidence has been received to reopen a claim for entitlement to automobile and adaptive equipment or for adaptive equipment only.





CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal addressing whether new and material evidence has been received to reopen a claim for entitlement to automobile and adaptive equipment or for adaptive equipment only.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

In February 2013, the Veteran submitted a written statement that he wished to withdraw his appeal addressing whether new and material evidence has been received to reopen a claim for entitlement to automobile and adaptive equipment or for adaptive equipment only.  The Board finds that the Veteran's statement satisfies the requirements for withdrawing the appeal.  Thus, with respect to that claim, there are no remaining allegations of error of fact or law for appellate consideration, and that appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review that appeal, and it is dismissed.  


ORDER

The appeal addressing whether new and material evidence has been received to reopen a claim for entitlement to automobile and adaptive equipment or for adaptive equipment only is dismissed.



REMAND

A preliminary review of the record indicates that the issue of whether new and material evidence has been received to reopen a claim for an effective date for service connection for asthma prior to July 9, 1991, requires additional development.  

An October 2009 VA duty to assist letter to the Veteran failed to provide proper notice pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  A December 2010 statement of the case (SOC), issued pursuant to the Board's November 2010 remand, provided the correct law concerning the reopening of prior final denials with new and material evidence.  However, the SOC provided the Veteran incorrect procedural history.  It misidentified the rating on appeal.  It completely ignored a 2005 Board decision that held that new and material evidence had not been submitted to reopen this issue, and consequently failed to provide adequate notice of the basis for that denial.  The SOC further confused the issue on appeal by setting forth the diagnostic criteria for evaluating asthma.  The Veteran has not been notified that, generally, once an effective date has become final, a claimant's only recourse is to have the final decision revised on the grounds of clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296 (2006). The Board is thus unable to conclude that the Veteran has actual notice.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by Kent, supra, are fully satisfied, to include full and correct notice of the procedural history and the effect of finality and need to file a CUE claim.  See also 38 U.S.C.A. §§ 5102, 5103, and 5103A, and 38 C.F.R. § 3.159.

2.  After affording an appropriate period for response to the notice letter described in paragraph 1, and conducting any indicated development, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


